05/27/2020


      IN THE SUPREME COURT FOR THE STATE OF MONTANA

                      No. DA 19-0038, DA 19-0039, DA 19-0040
MARVIN CURE,

      Defendant and Appellant,
v.
STATE OF MONTANA,
         Plaintiff and Appellee.

                                     ORDER

      Upon consideration of Defendant And Appellant’s Motion for Extension of

Time, and with good cause shown, Defendant and Appellant Marvin Cure is

hereby granted an extension of time until June 26, 2020 in which to prepare, file

and serve Defendant and Appellant’s opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 27 2020